                   Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 1 of 24




AO I 06 (Rev.04,010) Application for Search Warrant            AUTHORIZED AND APPROVED/DATE: /S Bow Bottomly 5/18/2021



                                         UNITED STATES DISTRICT COURT
                                                                for the
______
     W_E......
          S....,.T___
                  ER_N______ DISTRICTOF_____O
                                            __K
                                              __L=A....,;H....,O
                                                               ___MA--=------

               In the Matter of the Search of                     )
           (Briejlycl,:scrihe theproperty to l>e s,'t1rd1         )
           Or idf.'f1tijj•1/,epersun by 11ameu11J ,uMress)        )
           Premises known as                                      )         Case No: M-21-302-AMG
           3841 SE 54th                                           )
           Oklahoma City, OK                                      )

                                                   APPLICATION FOR SEARCH WARRANT

           l, David A. Garrison, a federal law enforcement officer or attorney for the government, request a search warrant
and state under penalty of perjury that I have reason to believe that on the following property (identify the perso11 or
describe p,vpe11y to be searched and give its location):

           See Attachment A, which is attached and incoiporated by reference.

Located in the Western District of0klahom� there is n ow concealed (identifi.1 the person or describe the property to he
seized):

           See Attachment B, which is attached and incorporated by reference

           The basis for the search under Fed. R. Crim.P.4 l(c) is(check one or more):
                 181     evidence of the crime;
                 181     contraband, fruits of crime. or other items illegally possessed;
                 181     property designed for use. intended for use. or used in committing a crime;
                 0       a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                                           Offense Descriptio11
           Title 18. U.S.C., § 2252A(a)(2)(A)                                     Attempted receipt of child pornography

           Title 18, U.S.C., § 2252A(a)(5)(B)                                     Possession of child pornography

           Title 18 U.S.C. § 2422(b)                                              Persuading or coercing a minor to engage in
                                                                                     sexual activity

The application is based on these facts:


See attached Affidavit of Special Agent David A. Garrison, FBI. which is incorporated by reference herein.
            181   Continued on the attached shect(s).
            0    Delayed n otice of [No. of Days] days (gil·eewc1 e11di11g dt11e ifmorethan 30da.,-s) is requested under 18
U.S.C. § 3103� the basis of which is set forth on the attached sheet

                                                                            ---
                                                                   ,_ �W::52=
                                                                       �§;:i!!::::�==:=�===::::.
                                                                        (                Applicant's signah1re
                                                                  David A. Garrison
                                                                  Special A gent
                                                                  FBI
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 2 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 3 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 4 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 5 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 6 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 7 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 8 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 9 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 10 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 11 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 12 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 13 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 14 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 15 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 16 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 17 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 18 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 19 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 20 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 21 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 22 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 23 of 24
Case 5:21-mj-00302-AMG Document 1 Filed 05/18/21 Page 24 of 24
